           Case 2:20-cv-00613-APG-EJY Document 47 Filed 02/11/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 EILEEN GOLDMAN,                                          Case No.: 2:20-cv-00613-APG-EJY

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 NATIONWIDE MUTUAL INSURANCE
   COMPANY and SCOTTSDALE
 7 INDEMNITY COMPANY,

 8          Defendants

 9         On February 8, 2021, the Ninth Circuit granted the parties’ stipulation to voluntarily

10 dismiss the appeal in this case. ECF No. 44. Given this resolution of the appeal, it is unclear

11 whether the defendants’ motion for attorney’s fees pending before me is now moot.

12         I THEREFORE ORDER that by February 26, 2021, the parties shall file a status report

13 regarding whether the motion for attorney’s fees (ECF No. 37) still needs to be resolved. If the

14 defendants withdraw the motion before then, no status report is required. The failure to respond

15 to this order will result in denial of the pending motion.

16         DATED this 11th day of February, 2021.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
